

108 HR 3628 : Transportation Reports Elimination Act of 2014
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 3628IN THE SENATE OF THE UNITED STATESJanuary 9, 2014 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo eliminate certain unnecessary reporting requirements and consolidate or modify others, and for other purposes.1.Short titleThis Act may be cited as the Transportation Reports Elimination Act of 2014.2.Elimination of certain reporting requirements(a)Department of Transportation(1)Air Traffic Services Committee reportsSection 106(p)(7) of title 49, United States Code, is amended—(A)by striking subparagraph (H); and(B)by redesignating subparagraph (I) as subparagraph (H).(2)Annual summaries of financial reportsSubsection (k) of section 47107 of title 49, United States Code, is repealed.(3)Pipeline safety information grants to communities annual reportSection 60130 of title 49, United States Code, is amended—(A)by striking subsection (c); and(B)by redesignating subsection (d) as subsection (c).(4)Pilot program for innovative financing of air traffic control equipment annual reportSection 182 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 44502 note) is amended—(A)by striking subsection (e); and(B)by redesignating subsection (f) as subsection (e).(5)Justification for Air Defense Identification ZoneSection 602 of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 117 Stat. 2563), and the item relating to that section in the table of contents in section 1(b) of that Act, are repealed.(6)Standards for aircraft and aircraft engines to reduce noise levels annual reportSection 726 of the Wendell H. Ford Aviation Investment and Reform Act for the 21st Century (49 U.S.C. 47508 note) is amended by striking subsection (c).(b)Environmental Protection Agency(1)Great Lakes Management comprehensive reportSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended—(A)by striking paragraph (10); and(B)by redesignating paragraphs (11), (12), and (13) as paragraphs (10), (11), and (12), respectively.(2)General assistance program report to CongressThe Indian Environmental General Assistance Program Act of 1992 (42 U.S.C. 4368b) is amended by striking subsection (i).(3)Research program respecting ocean dumping and other methods of waste disposal report by AdministratorSection 204 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1444) is amended—(A)by striking subsection (b); and(B)by redesignating subsection (c) as subsection (b).3.Consolidation or modification of certain reports(a)Marine safety report to Congress(1)ConsolidationSection 2116(d)(2)(B) of title 46, United States Code, is amended by striking under subsection (b); and and insertingunder subsection (b), which shall include an identification of—(i)the number of civilian and military Coast Guard personnel assigned to marine safety positions; and(ii)marine safety positions that are understaffed for purposes of facilitating the strategy and achieving the goals described in subsection (a); and.(2)Conforming amendmentsSection 57 of title 14, United States Code, is amended—(A)by striking subsection (e); and(B)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively.(b)Maritime transportation security annual report(1)ConsolidationSection 70103 of title 46, United States Code, is amended by adding at the end the following:(f)Annual reportOn the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes—(1)with respect to the last full fiscal year preceding the report—(A)a summary of—(i)security standards established pursuant to this section; and(ii)the level of compliance and steps taken to ensure compliance by ports, terminals, vessel operators, and shippers with respect to security standards established pursuant to this section; and(B)a statement of the number of—(i)security zones established for vessels containing especially hazardous cargo; and(ii)vessels containing especially hazardous cargo provided a waterborne security escort, subdivided by Federal, State, local, or private security provider; and(2)an assessment of any additional vessels, personnel, infrastructure, or other resources that may be necessary to provide waterborne escorts to vessels containing especially hazardous cargo for which a security zone is established..(2)Conforming amendments(A)Especially hazardous cargoSection 70103(e) of title 46, United States Code, is amended by striking paragraph (2) and inserting the following:(2)Especially hazardous cargo definedIn this subsection and subsection (f), the term especially hazardous cargo means anhydrous ammonia, ammonium nitrate, chlorine, liquefied natural gas, liquefied petroleum gas, and any other substance, material, or group or class of material, in a particular amount and form that the Secretary determines by regulation poses a significant risk of creating a transportation security incident while being transported in maritime commerce..(B)Vessel and intermodal security reportsSection 809 of the Coast Guard and Maritime Transportation Act of 2004 (46 U.S.C. 70101 note) is amended—(i)in subsection (a) by striking and (j) and inserting and (i);(ii)by striking subsection (i); and(iii)by redesignating subsections (j) and (k) as subsections (i) and (j), respectively.(c)Modifications(1)Infrastructure investment needs reportSection 503(b)(8)(A) of title 23, United States Code, is amended by striking July 31, 2013, and July 31 and inserting July 31, 2014, and July 31.(2)Reports to CongressSection 609 of title 23, United States Code, is amended—(A)in subsection (a) by striking June 1, 2012, and inserting June 1, 2014,; and(B)in subsection (b)(1) by striking December 1, 2012, and inserting December 1, 2014,.(3)Public mass transportation systems reportSection 308(e)(1) of title 49, United States Code, is amended by striking March 1998, and in March and inserting July 2014, and in July.(4)Evaluation and audit of National Transportation Safety BoardSection 1138(a) of title 49, United States Code, is amended by striking at least annually, but may be conducted.(5)BriefingsSection 20017(b)(6) of MAP–21 (49 U.S.C. 5324 note; 126 Stat. 706) is amended—(A)in subparagraph (A) by inserting after the Senate the following: and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)in subparagraph (B) by inserting after the Senate the following: and the Committee on Transportation and Infrastructure of the House of Representatives.4.Paperless reports(a)Railway-Highway crossings annual reportSection 130(g) of title 23, United States Code, is amended by striking the third sentence and inserting the following: The Secretary shall make available to the public on the Web site of the Department of Transportation, not later than April 1, 2014, and every 2 years thereafter, a report on the progress being made by the State in implementing projects to improve railway-highway crossings..(b)National bridge and tunnel inventory reportSection 144(d)(1)(B) of title 23, United States Code, is amended by striking submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate and inserting make available to the public on the Web site of the Department of Transportation.(c)Surface transportation project delivery program reportSection 327 of title 23, United States Code, is amended by striking subsection (i) and inserting the following:(i)ReportThe Secretary shall make available to the public on the Web site of the Department of Transportation an annual report that describes the administration of the program..(d)Highway safety programs biennial reportSection 402(n) of title 23, United States Code, is amended—(1)by striking to Congress in the subsection heading; and(2)in the matter preceding paragraph (1) by striking submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and inserting make available to the public on the Web site of the Department of Transportation a report.(e)In-Vehicle alcohol detection device research reportsSection 403(h)(4) of title 23, United States Code, is amended by striking submit an annual report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and Committee on Science, Space, and Technology of the House of Representatives and inserting make available to the public on the Web site of the Department of Transportation an annual report.(f)National ITS program plan reportingSection 512(b) of title 23, United States Code, is amended by striking submitted and all that follows through the period at the end and inserting made available to the public, and updated biennially, on the Web site of the Department of Transportation..(g)Advisory committee reportSection 515(h)(4) of title 23, United States Code, is amended—(1)by striking of each year after the date of enactment of the Transportation Research and Innovative Technology Act of 2012, and inserting , 2014, and biennially thereafter,;(2)by striking submit to Congress and inserting make available to the public on the Web site of the Department of Transportation; and(3)in subparagraph (A) by striking calendar year and inserting 2 calendar years.(h)National ferry database update reportSection 1801(e)(3) of SAFETEA–LU (23 U.S.C. 129 note) is amended by inserting and shall make any such modified report available to the public on the Web site of the Department before the period at the end.(i)High-Risk rural roads best practices reportSection 1112(b)(2)(A) of MAP–21 (23 U.S.C. 148 note) is amended by striking submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and inserting make available to the public on the Web site of the Department.(j)Completion time assessment reportSection 1323(a)(2) of MAP–21 (126 Stat. 553) is amended by striking submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate and inserting make available to the public on the Web site of the Department.(k)Additional reportSection 1323(b) of MAP–21 (126 Stat. 554) is amended by striking submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate and inserting make available to the public on the Web site of the Department.Passed the House of Representatives January 8, 2014.Karen L. Haas,Clerk.